Kinney, J.
This case comes before this court upon writ of error. We have repeatedly decided in chancery cases, since the adoption of our state constitution, that the supreme court cannot take jurisdiction upon writs of error.
The only mode contemplated by the constitution for removing chancery cases to this court, is by appeal, and although no objection has been made by the counsel for the appellee, and therefore he has tacitly consented to a hearing of the case upon its merits, yet as merely implied consent is not sufficient to confer jurisdiction, the cause must be dismissed.